                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



LAURA HOFFMAN, et al.,                             )       CASE NO. 1:18CV309
                                            )
                      Plaintiffs,           )      JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )      OPINION AND ORDER
                                            )
MICHAEL C. O’MALLEY, et al.,                )
                                            )
                      Defendants.           )


CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #9) of Defendant

Lisa Williamson for Judgment on the Pleadings. For the following reasons, the Motion is

granted.

                                    I. BACKGROUND

       Defendant Michael C. O’Malley took office as Cuyahoga County Prosecutor on

January 2, 2017. O’Malley installed Defendant Gregory Mussman as Chief of the Juvenile

Justice Unit and Defendant Joanna Whinery as Managing Attorney in that Unit.

       Within a few short weeks, a representative of the Cleveland Rape Crisis Center

contacted the Prosecutor’s Office with concerns about a number of sexual assault cases
involving juvenile victims which had been reported but never charged. Mussman, Whinery

and Defendant Jennifer Driscoll, an Assistant Prosecuting Attorney, began an investigation

focusing on the Juvenile Division’s intake of sexual assault cases.

       The investigation revealed that nearly 2,000 cases had been placed on the “inactive”

list in the computerized case management system. In addition, the investigation uncovered 76

sexual assault cases that were never fully reviewed for charges. Plaintiff Linda Herman had

handled two of the uncharged cases and Plaintiff Laura Hoffman handled four such cases.

       In the wake of the investigation, several Assistant Prosecuting Attorneys were

disciplined. Robin Belcher, the previous Managing Attorney of the Intake Unit, resigned.

Plaintiffs were offered the option of resigning or being terminated. They both chose to resign

their employment on February 8, 2017. The Prosecutor's Office issued other discipline

including demotions, suspensions and verbal reprimands.

       Plaintiff Hoffman has a genetic condition that severely impairs her vision and which

requires accommodation in the workplace. Plaintiff Herman was approximately 20 years

older than her colleagues and was 52 years old at the time of her termination.

       On or about February 13, 2017, Defendants O'Malley, Whinery, Driscoll and

Mussman told a Cleveland.com reporter that 76 sexual assault cases, including 37 reported

rapes and 32 reports of gross sexual imposition, had been mishandled by the Juvenile Unit

and “sat dormant on the desks of assistant prosecutors for months and, in some cases, years.”

(Defendants’ Joint Answer, ECF DKT #4, Exhibit A). Plaintiffs were identified as two of the

three attorneys in the office who “handled the bulk of the cases” and who were asked to

resign following a disciplinary hearing. (Id.).


                                                  -2-
        The prior Chief of the Juvenile Division was Duane Deskins, who was subsequently

appointed to the newly-created position of Chief of Prevention, Intervention and Opportunity

for Youth and Young Adults for the City of Cleveland. He told Cleveland.com that “he was

not aware of any delays or mishandling of cases while he headed the juvenile division” and

that “we did an aggressive job.” (Id.).

        O'Malley said the “decision to go public with revelations” was not about the prior

administration but it was about “results,” and “the results for the public have been a failure in

this particular case.” (Id.).

        Other media sources responsible for the publication of this story are The Plain Dealer,

The Morning Journal, Fox 8 Cleveland, News Channel 5 Cleveland and WCPN Ideastream.

(See Defendants’ Joint Answer, ECF DKT #4, Exhibits A-E).

        On February 8, 2018, Plaintiffs brought this action for damages against Cuyahoga

County and O'Malley, Assistant Prosecutor Lisa Williamson, Mussman, Whinery and

Driscoll, in their official and personal capacities, for defamation, discrimination and wrongful

termination of employment in violation of the Americans with Disabilities Act of 1990

("ADA"), the Age Discrimination in Employment Act ("ADEA") and Ohio Revised Code

Sections 4112.02(A) and 4112.14.

        Defendant Lisa Williamson has filed a Motion for Judgment on the Pleadings. (ECF

DKT #9). Although Plaintiffs assert six causes of action, only Count Five for Defamation Per

Se and Count Six for False Light Invasion of Privacy are brought against Defendant

Williamson. That is, Counts Five and Six are brought generally against all Defendants in

their personal and official capacities.


                                               -3-
       Defendant Williamson contends that the official capacity claims must be dismissed as

redundant. Moreover, she argues that Plaintiffs fail to allege that Defendant Williamson

individually made any purportedly defamatory statement. Defendant Williamson is not

interviewed, quoted or referenced by name in any of the media publications. (See

Defendants” Joint Answer, ECF DKT #4, Exhibits A-E). The Complaint recites that

Defendant Williamson attended meetings with Defendant Mussman and Plaintiffs, at which

time Plaintiffs were accused of misconduct and neglect of duty. These accusations were later

publicized in the media reports. Defendant Williamson argues that Plaintiffs’ Complaint fails

to set forth any cognizable claim for relief against her.

                               II. LAW AND ANALYSIS

Fed.R.Civ.P. 12(c) Standard of Review

       After the pleadings are closed, but within such time as not to delay the trial, any party

may move for judgment on the pleadings. Fed.R.Civ.P. 12(c). In this jurisdiction, “[t]he

standard of review for a judgment on the pleadings is the same as that for a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) . . . We ‘construe the complaint in the light

most favorable to the plaintiff, accept all of the complaint’s factual allegations as true, and

determine whether the plaintiff undoubtedly can prove no set of facts in support of the claims

that would entitle relief.’” Roger Miller Music, Inc. v. Sony/ATV Publishing, LLC, 477 F.3d

383, 389 (6th Cir.2007) (citations omitted). The court’s decision “rests primarily upon the

allegations of the complaint;” however, “exhibits attached to the complaint[] also may be

taken into account.” Barany-Snyder v Weiner, 539 F.3d 327, 332 (6th Cir.2008) (citation

omitted) (brackets in the original). “In addition, when a document is referred to in the


                                                -4-
pleadings and is integral to the claims, it may be considered without converting a motion to

dismiss into one for summary judgment.” Commercial Money Ctr., Inc. v. Illinois Union Ins.

Co., 508 F.3d 327, 335-36 (6th Cir. 2007).

        A Rule 12(c) motion “is granted when no material issue of fact exists and the party

making the motion is entitled to judgment as a matter of law.” Paskvan v. City of Cleveland

Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir.1991). The court need not accept as true

legal conclusions or unwarranted factual inferences. Lewis v. ACB Bus. Servs., 135 F.3d 389,

405 (6th Cir. 1998). The complaint must state a plausible claim for relief. “Plausibility is a

context-specific inquiry, and the allegations in the complaint must ‘permit the court to infer

more than the mere possibility of misconduct,’ namely, that the pleader has ‘show[n]’

entitlement to relief.” Center for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 369

(6th Cir. 2011). Dismissal is warranted if the complaint lacks an allegation as to a necessary

element of the claim raised. Craighead v. E.F. Hutton & Co., 899 F.2d 485 (6th Cir. 1990).

Official capacity claims

        Defendant Williamson contends that Plaintiffs’ federal and state claims against the

individual Defendants in their official capacities should be dismissed as redundant. The

Court agrees.

        Official capacity suits “represent only another way of pleading an action against an

entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165-66 (1985),

quoting Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690, n. 55 (1978).

“As long as the government entity receives notice and an opportunity to respond, an official-

capacity suit is, in all respects other than name, to be treated as a suit against the entity.”


                                                 -5-
Graham, 473 U.S. at 166, citing Brandon v. Holt, 469 U.S. 464, 471-72 (1985). Thus, for

example, a suit against a municipal employee in his official capacity is the equivalent of a suit

against the public entity itself. Shamaeizadeh v. Cunigan, 338 F.3d 535, 556 (6th Cir. 2003).

       Therefore, since Defendant Lisa Williamson is an employee of Cuyahoga County and

since the County has been named and served with notice of the suit, Plaintiffs’ claims against

individual Defendant Williamson in her official capacity are dismissed as duplicative of

claims against Defendant Cuyahoga County.

Defamation

       “To establish defamation, the plaintiff must show (1) that a false statement of fact was

made, (2) that the statement was defamatory, (3) that the statement was published, (4) that the

plaintiff suffered injury as a proximate result of the publication, and (5) that the defendant

acted with the requisite degree of fault in publishing the statement.” Anthony List v.

Driehaus, 779 F.3d 628, 632–33 (6th Cir. 2015). In Ohio, words are defamatory when the

“statements reflect upon a person's character in a manner that will cause him to be ridiculed,

hated, or held in contempt, or in a manner that will injure him in his trade or profession.”

Earp v. Kent State Univ., 2010–Ohio–5904, ¶12 (Ohio Ct.Cl.2010) (citing Matikas v. Univ. of

Dayton, 152 Ohio App.3d 514 (2003)); Kendel v. Local 17-A United Food & Commercial

Workers, 835 F. Supp.2d 421, 435 (N.D. Ohio 2011).

       “Defamation falls into two categories, defamation per quod or per se. In defamation

per quod, a publication is merely capable of being interpreted as defamatory and the plaintiff

must allege and prove damages. Defamation per se occurs if a statement, on its face, is

defamatory. Additionally, [w]hen a statement is defamatory per se, a plaintiff ‘may maintain


                                               -6-
an action for [defamation] and recover damages, without pleading or proving special

damages. Damages are presumed.” Kendel, 835 F.Supp.2d at 433 (internal citations

omitted). “[I]t is for the court to decide as a matter of law whether certain statements alleged

to be defamatory are actionable or not.” Yeager v. Local Union 20, Teamsters, Chauffeurs,

Warehousemen & Helpers of Am., 6 Ohio St.3d 369, 372 (1983). “A defamatory statement

expressed in a writing, a picture, a sign, or an electronic broadcast is considered libel.”

McPeek v. Leetonia Italian Am. Club, 174 Ohio App.3d 380, 384 (2007). “A writing that

accuses a person of committing a crime is libelous per se.” Gosden v. Louis, 116 Ohio

App.3d 195, 207 (1996).

       Article 1, Section 11 of the Ohio Constitution guarantees every citizen the right to

publish freely his or her sentiments on all subjects. Wampler v. Higgins, 93 Ohio St.3d 111

(2001). The Ohio Constitution provides an absolute privilege for expressions of opinion and

requires the trial court to make a categorical determination in every defamation case as to

whether an allegedly defamatory statement is a non-actionable statement of opinion or a

statement of fact. Id. at 119; see also Vail v. Plain Dealer Publishing Co., 72 Ohio St.3d 279,

281 (1995); Scott v. News-Herald, 25 Ohio St.3d 243, 250 (1986).

       When analyzing whether a statement is fact or opinion, the Court applies the totality-

of-circumstances test. This test requires the Court to analyze the following factors: 1) the

specific language used; 2) whether the statement is verifiable; 3) the general context of the

statement; and 4) the broader context in which the statement appears. Vail, 72 Ohio St. 3d at

282 (citing Scott, 25 Ohio St.3d at 250); Ferreri v. Plain Dealer Publishing Co., 142 Ohio

App.3d. 629 (2001). “The specific language used must be reviewed, focusing on the common


                                               -7-
meaning ascribed to the words by an ordinary reader. [The Court] must determine whether a

reasonable reader would view the words used to be language that normally conveys

information of a factual nature or hype and opinion...” Vail, 72 Ohio St. 3d at 282.

“Furthermore, even if the Court were to consider the language used as conveying to the

ordinary reader some implication of criminal conduct courts must ‘examine the totality of the

circumstances in order to determine whether a published statement constitutes an opinion

protected by the Ohio Constitution.’” Santoli v. Vill. of Walton Hills, No. 1:12CV1022, 2014

WL 1093093, at *7 (N.D. Ohio Mar. 18, 2014) quoting Wampler, 93 Ohio St.3d at 122.

       As the United States Supreme Court stated in Milkovich v. Lorain Journal Co., 497

U.S. 1, 18–19, 110 S. Ct. 2695, 2705–06, 111 L. Ed.2d 1 (1990):

       If a speaker says, “In my opinion John Jones is a liar,” he implies a knowledge
       of facts which lead to the conclusion that Jones told an untruth. Even if the
       speaker states the facts upon which he bases his opinion, if those facts are
       either incorrect or incomplete, or if his assessment of them is erroneous, the
       statement may still imply a false assertion of fact.
Citing Restatement (Second) of Torts, § 566.

False light invasion of privacy

       To assert a claim for false light “[i]n Ohio, one who gives publicity to a matter

concerning another that places the other before the public in a false light is subject to liability

to the other for invasion of his privacy if (a) the false light in which the other was placed

would be highly offensive to a reasonable person, and (b) the actor had knowledge of or acted

in reckless disregard as to the falsity of the publicized matter and the false light in which the

other would be placed.” Welling v. Weinfeld, 113 Ohio St.3d 464, 473 (2007).

       According to the Complaint, on February 1, 2017, Defendant Mussman conducted a

meeting with Plaintiff Hoffman regarding her handling of certain sexual assault cases. (ECF

                                                -8-
DKT #1, ¶¶ 73-74). Defendants Williamson and Whinery also attended. (Id.). At

approximately the same time, Plaintiff Herman was asked to attend a meeting with

Defendants Mussman, Whinery and Williamson to discuss four uncharged sexual assault

cases. (ECF DKT #1, ¶¶ 83-85).

       On February 7, 2017, Plaintiff Hoffman received a telephone call and an email

regarding a pre-disciplinary conference. The email alleged “neglect of duty” as to four cases.

(Id. at ¶ 90). Plaintiff Hoffman attended the conference and Defendant Williamson was

present. (Id. at ¶ 91). Defendant Williamson informed Plaintiff Hoffman that she would have

an opportunity to submit documentation after the meeting. (Id. at ¶ 92). The following day,

Defendant Williamson allegedly informed Plaintiff Hoffman that she was found in violation

of the Prosecutor’s Office neglect of duty policy and Williamson told Plaintiff Hoffman that

she must resign or be terminated. (Id. at ¶ 96).

       On February 7, 2017, Plaintiff Herman attended a mandatory pre-disciplinary

conference, at which Defendant Williamson was in attendance among others. (Id. at ¶ 102).

Defendant Williamson allegedly told Plaintiff Herman that she could submit documentation

after the conference. (Id. at ¶ 106). On February 8, 2017, Defendant Williamson advised

Plaintiff Herman that the Prosecutor’s Office had found grounds for terminating her and she

would be terminated if she did not resign. (Id. at ¶ 107).

       According to Plaintiffs’ Complaint:

       ¶ 113. In an article [February 13, 2017] published on Cleveland.com and in
       The Plain Dealer, which was further publicized in part by local television
       news stations including Fox 8 Cleveland and News Channel 5 Cleveland,
       Defendants O’Malley, Whinery, Driscoll, and Mussman stated that Ms.
       Hoffman and Ms. Herman were forced to resign for mishandling “the bulk of”
       76 uncharged sexual cases, including 37 cases of rape and 32 cases of gross

                                              -9-
       sexual imposition.

       ¶ 114. Defendants Whinery, Driscoll, and Mussman also stated that the cases
       had never fully been reviewed and that over 1,900 cases had improperly been
       switched to inactive status.

       ¶ 115. Defendant O’Malley cited “incompetency, inefficiency, and neglect of
       duty” as the reasons why Ms. Hoffman and Ms. Herman were forced to resign.

       Further, Plaintiffs’ Complaint alleges:

       ¶ 133. Defendants’ false and defamatory statements have reflected upon Ms.
       Hoffman’s and Ms. Herman’s characters by bringing them into ridicule,
       hatred, or contempt, have affected them injuriously in their trade or profession,
       and constitute defamation per se.

       ¶ 134. Defendants’ false and defamatory statements serve, as the Prosecutor’s
       office intended, to present Ms. Hoffman and Ms. Herman in a false light, as
       public servants who are incompetent, inefficient, unethical, and neglectful of
       their duties.

                              * * * *

       ¶ 169. Defendants made these statements in the course and scope of
       Defendants’ employment with the Prosecutor’s office.

       ¶ 170. These false statements recklessly, intentionally, and falsely imply that
       Plaintiffs engaged in potentially criminal activity.

       ¶ 180. Defendants knew that these statements would damage Plaintiffs by
       painting them in a false and negative light in the manner described above, and
       chose to publish the statements.

       Aside from Defendant Williamson’s presence at investigatory and pre-disciplinary

meetings with both Plaintiffs, Defendant Williamson’s representation that documents could

be submitted by Plaintiffs in their defense and Defendant Williamson’s notification to

Plaintiffs of the misconduct found and discipline contemplated by the Prosecutor’s Office,

there are no factual allegations which would allow the Court to find a plausible claim to relief

for defamation and false light invasion of privacy against Defendant Williamson. The key

                                              -10-
elements of both causes of action include a false statement of fact that is defamatory or places

Plaintiffs in a false light and which is published by Defendant.

       Plaintiffs Hoffman and Herman fail to identify any defamatory statement attributable

to Defendant Williamson and published in Cleveland.com, The Plain Dealer, WCPN

Ideastream, The Morning Journal or in any of the television news reports. Therefore,

dismissal is warranted.

                                  III. CONCLUSION

       For these reasons, the Motion (ECF DKT #9) of Defendant Lisa Williamson for

Judgment on the Pleadings is granted.

       IT IS SO ORDERED.


                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge
Dated: February 5, 2019




                                              -11-
